IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00100-CV

JOSHUA AREY AND ROGINA KIMMONS,
                                                          Appellants
v.

THE SHIPMAN AGENCY, INC.,
                                                          Appellee


                           From the 85th District Court
                               Brazos County, Texas
                         Trial Court No. 17-002869-CV-85


                                        ORDER

       Appellants’ Amended Motion for Extension of Time to File Notice of Interlocutory

Appeal is granted. Accordingly, appellants’ notice of appeal was timely filed with the

trial court on March 20, 2018.

                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed March 28, 2018